 
 
I 
108th CONGRESS 2d Session 
H. R. 4563 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Rohrabacher (for himself, Mr. Hefley, Mr. Lincoln Diaz-Balart of Florida, Mr. McCotter, Mr. Pence, Mr. Jones of North Carolina, Mr. Franks of Arizona, Mr. Wilson of South Carolina, Mr. King of Iowa, Mr. Walsh, and Mr. Souder) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to redesign the face of $20 Federal reserve notes so as to include a likeness of President Ronald Wilson Reagan, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the President Ronald Reagan $20 Bill Act. 
2.Likeness of President Reagan Required to be Included on the Face of $20 Federal Reserve NotesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The face of $20 Federal reserve notes printed after December 31, 2004, shall bear the likeness of President Ronald Wilson Reagan.   
 
